UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5877 Dreyfus Strategic Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Strategic Municipal Bond Fund, Inc. February 28, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments148.3% Rate (%) Date Amount ($) Value ($) Alaska4.7% Alaska Housing Finance Corporation, General Mortgage Revenue (Insured; MBIA, Inc.) 6.05 6/1/39 11,915,000 Alaska Housing Finance Corporation, Single-Family Residential Mortgage Revenue (Veterans Mortgage Program) 6.25 6/1/35 3,975,000 Arizona2.7% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 6,010,000 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.50 7/1/26 4,000,000 Arkansas.7% Arkansas Development Finance Authority, SFMR (Mortgage Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 1/1/32 2,265,000 California9.6% Beverly Hills Unified School District, GO 0.00 8/1/30 8,000,000 a California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 2,950,000 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 California Enterprise Development Authority, Sewage Facilities Revenue (Anheuser-Busch Project) 5.30 9/1/47 1,000,000 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 6.25 12/1/09 3,750,000 b California Housing Finance Agency, Home Mortgage Revenue 5.05 8/1/27 2,500,000 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.13 11/1/23 1,500,000 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 9.00 12/1/38 2,000,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 2,535,000 1,579,001 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/34 2,885,000 2,827,935 Sacramento City Unified School District, GO (Insured; FSA) 0.00 7/1/24 5,220,000 a 2,266,994 Santa Margarita/Dana Point Authority, Revenue (Santa Margarita Water District Improvement Districts Numbers 2, 3 and 4) 5.13 8/1/38 5,000,000 4,928,750 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 15,290,000 a 986,664 Colorado3.7% Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 2,500,000 1,511,925 Colorado Health Facilities Authority, Revenue (American Housing Foundation I, Inc. Project) 8.50 12/1/11 1,870,000 b 2,179,055 Colorado Housing Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,440,000 1,508,832 Northwest Parkway Public Highway Authority, Revenue 7.13 6/15/11 7,000,000 b 7,484,470 Connecticut4.1% Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 9,000,000 7,521,750 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 4,985,000 4,491,286 Mohegan Tribe of Indians of Connecticut Gaming Authority, Priority Distribution Payment Public Improvement Revenue 6.25 1/1/31 3,470,000 c 1,997,367 District of Columbia1.4% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 104,040,000 a 2,021,497 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 2,700,000 2,609,010 Florida6.7% Escambia County, EIR (International Paper Company Project) 5.00 8/1/26 1,825,000 1,074,377 Florida Housing Finance Corporation, Housing Revenue (Seminole Ridge Apartments) (Collateralized; GNMA) 6.00 4/1/41 6,415,000 6,426,739 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 2,875,000 2,415,719 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 2,095,000 c 1,565,950 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/09 70,000 b 72,913 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 3,675,000 3,384,491 Orange County Health Facilities Authority, Revenue (Adventist Health System) 6.25 11/15/12 3,000,000 b 3,404,220 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty) 5.50 8/1/34 4,500,000 d 4,459,635 Georgia1.6% Augusta, Airport Revenue 5.45 1/1/31 2,500,000 1,592,325 Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 2,090,000 1,982,616 Savannah Economic Development Authority, EIR (International Paper Company Project) 6.20 8/1/27 2,670,000 1,822,328 Idaho.1% Idaho Housing and Finance Association, SFMR (Collateralized; FNMA) 6.35 1/1/30 225,000 226,325 Illinois5.9% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.25 10/1/32 1,430,000 1,472,871 Chicago O'Hare International Airport, Special Facility Revenue (American Airlines, Inc. Project) 5.50 12/1/30 4,000,000 1,742,720 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) 6.13 11/15/10 5,000,000 b 5,423,300 Illinois Health Facilities Authority, Revenue (OSF Healthcare System) 6.25 11/15/09 10,900,000 b 11,427,451 Indiana1.9% Franklin Township School Building Corporation, First Mortgage Bonds 6.13 7/15/10 6,000,000 b 6,544,260 Kentucky.9% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's Healthcare, Inc. Project) 6.13 2/1/37 3,000,000 2,952,540 Louisiana3.4% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 1,987,000 1,511,849 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 2,653,800 West Feliciana Parish, PCR (Entergy Gulf States Project) 7.00 11/1/15 3,000,000 2,921,430 West Feliciana Parish, PCR (Entergy Gulf States Project) 6.60 9/1/28 4,700,000 4,441,970 Maryland1.4% Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 2,550,000 1,444,320 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 3,710,000 3,181,993 Massachusetts6.2% Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 6.13 1/1/22 8,000,000 8,153,920 Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) 9.00 12/15/12 1,900,000 b 2,325,106 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 115,000 115,250 Massachusetts Housing Finance Agency, Housing Revenue 7.00 12/1/38 5,000,000 5,334,300 Massachusetts Housing Finance Agency, SFHR 5.00 12/1/31 6,000,000 5,307,300 Michigan4.2% Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 4,000,000 2,792,760 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,720,000 6,193,910 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 5,000,000 5,305,550 Minnesota2.3% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 11,250,000 7,901,887 Mississippi1.0% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.90 5/1/22 4,260,000 3,513,265 Missouri1.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System) 5.25 5/15/32 5,900,000 5,552,785 Nebraska.2% Nebraska Investment Finance Authority, SFMR 8.64 3/1/26 700,000 c,e 704,984 Nevada3.1% Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 3,000,000 2,058,120 Washoe County, GO Convention Center Revenue (Reno-Sparks Convention and Visitors Authority) (Insured; FSA) 6.40 1/1/10 8,000,000 b 8,383,520 New Hampshire3.9% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; MBIA, Inc.) 6.00 5/1/21 2,690,000 2,491,370 New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; MBIA, Inc.) 6.00 5/1/21 6,000,000 5,556,960 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,400,000 5,326,884 New Jersey4.6% New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 6.25 9/15/19 4,620,000 3,426,700 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 10,095,000 b 12,186,886 New York8.7% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151th Series) 6.00 9/15/28 10,000,000 c,f 10,174,150 Long Island Power Authority, Electric System General Revenue 6.25 4/1/33 3,000,000 3,217,980 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 5,000,000 5,635,150 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 3,000,000 2,317,680 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.75 8/1/31 5,000,000 3,712,550 New York State Dormitory Authority, Revenue (Marymount Manhattan College) (Insured; Radian) 6.25 7/1/29 4,000,000 3,703,160 New York State Dormitory Authority, Revenue (Suffolk County Judicial Facility) 9.50 4/15/14 605,000 805,116 North Carolina1.5% North Carolina Eastern Municipal Power Agency, Power System Revenue 6.70 1/1/19 2,500,000 2,557,950 North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 2,575,000 2,557,361 Ohio1.5% Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 3,500,000 3,393,915 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 2,530,000 1,650,749 Oklahoma1.5% Oklahoma Development Finance Authority, Revenue (Saint John Health System) 6.00 2/15/29 2,250,000 2,256,097 Oklahoma Industries Authority, Health System Revenue (Obligated Group) (Insured; MBIA, Inc.) 5.75 8/15/09 2,895,000 b 2,994,414 Pennsylvania2.4% Allegheny County Port Authority, Special Transportation Revenue (Insured; MBIA, Inc.) 6.13 3/1/09 4,750,000 b 4,800,492 Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 7,000,000 3,136,630 Pennsylvania Housing Finance Agency, Multi-Family Development Revenue 8.25 12/15/19 214,000 214,475 South Carolina3.9% Greenville Hospital System, Hospital Facilities Revenue (Insured; AMBAC) 5.50 5/1/26 7,000,000 7,032,760 Richland County, EIR (International Paper Company Project) 6.10 4/1/23 8,500,000 6,208,315 Tennessee4.7% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7.50 7/1/12 2,000,000 b 2,284,420 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7.50 7/1/12 4,875,000 b 5,568,274 Knox County Health, Educational and Housing Facility Board, Revenue (University Health System, Inc.) 5.25 4/1/36 3,650,000 2,712,023 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 6,000,000 g 4,046,040 Tennessee Housing Development Agency, Homeownership Program Revenue 6.00 1/1/28 1,340,000 1,359,819 Texas29.0% Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 3,000,000 1,764,450 Brazos River Harbor Navigation District, Revenue (The Dow Chemical Company Project) 5.13 5/15/33 5,000,000 3,125,700 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 3,000,000 2,477,970 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (Insured; Radian) 6.38 10/1/10 2,500,000 b 2,686,950 Gulf Coast Industrial Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 7.00 12/1/36 5,000,000 3,226,750 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 6.38 6/1/11 7,000,000 b 7,821,870 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 9,290,000 9,776,146 Harris County Hospital District, Senior Lien Revenue (Insured; MBIA, Inc.) 5.25 2/15/42 5,000,000 4,357,400 Harris County-Houston Sports Authority, Third Lien Revenue (Insured; MBIA, Inc.) 0.00 11/15/31 9,685,000 a 1,601,899 Lubbock Housing Financing Corporation, SFMR (Collateralized: FNMA and GNMA) 6.70 10/1/30 900,000 946,881 Matagorda County Navigation District Number One, Revenue (Houston Lighting and Power Company Project) (Insured; AMBAC) 5.13 11/1/28 4,295,000 3,288,338 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 14,705,000 15,020,422 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 6,650,000 6,083,686 Sabine River Authority, PCR (TXU Electric Company Project) 6.45 6/1/21 4,900,000 2,634,828 Texas (Veterans' Land) 6.00 12/1/30 3,935,000 3,822,931 Texas, GO (Veterans Housing Assistance Program) (Collateralized; FHA) 6.10 6/1/31 8,510,000 8,336,651 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 10.93 7/2/24 900,000 e 947,043 Texas Department of Housing and Community Affairs, Residential Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.35 7/1/33 5,070,000 4,717,889 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.25 8/15/42 5,375,000 4,644,537 Tomball Hospital Authority, Revenue (Tomball Regional Hospital) 6.00 7/1/25 4,650,000 3,672,198 Tyler Health Facilities Development Corporation, HR, Refunding and Improvement Bonds (East Texas Medical Center Regional Healthcare System Project) 5.25 11/1/32 6,915,000 4,682,700 Willacy County Local Government Corporation, Project Revenue 6.88 9/1/28 4,000,000 2,916,640 Virginia6.4% Henrico County Industrial Development Authority, Revenue (Bon Secours Health System) (Insured; FSA) 10.73 8/23/27 7,450,000 e 7,647,947 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 5,250,000 5,491,290 Virginia Housing Development Authority, Rental Housing Revenue 6.20 8/1/24 8,520,000 8,613,209 Washington4.8% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,169,500 Washington Higher Educational Facilities Authority, Revenue (Whitman College) 5.88 10/1/09 10,000,000 b 10,319,500 Wisconsin8.0% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 8,280,000 7,899,700 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/28 14,570,000 14,689,911 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 5,500,000 4,502,465 Total Long-Term Municipal Investments (cost $562,208,354) Short-Term Municipal Coupon Maturity Principal Investments6.8% Rate (%) Date Amount ($) Value ($) Florida2.4% Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 0.60 3/1/09 4,900,000 h 4,900,000 Lee Memorial Health System, HR (LOC; Bank of America) 0.55 3/1/09 3,200,000 h 3,200,000 New York3.4% Monroe County, GO Notes, RAN 6.50 4/15/09 5,000,000 5,019,200 New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 0.70 3/1/09 6,600,000 h 6,600,000 Pennsylvania1.0% Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.52 3/1/09 3,300,000 h 3,300,000 Total Short-Term Municipal Investments (cost $23,000,000) Total Investments (cost $585,208,354) 155.1% Liabilities, Less Cash and Receivables (.4%) Preferred Stock, at redemption value (54.7%) Net Assets Applicable to Common Shareholders 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, these securities amounted to $14,442,451 or 4.2% of net assets applicable to Common Shareholders. d Purchased on delayed delivery basis. e Inverse floater securitythe interest rate is subject to change periodically. f Collateral for floating rate borrowings. g Non-income producingsecurity in default. h Variable rate demand note - rate shown is the interest rate in effect at February 28, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. I At February 28, 2009, the fund had $98,381,062 or 28.9% of net assets applicable to Common Shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from health care projects. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $585,208,354. Net unrealized depreciation on investments was $57,791,519 of which $15,860,641 related to appreciated investment securities and $73,652,160 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 0 527,416,835 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipal Bond Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
